Circuit Court for Montgomery County
Case No. 129971C




                                        IN THE COURT OF APPEALS

                                              OF MARYLAND


                                                   No. 58


                                            September Term, 2017



                                        CORNELIUS JOHN MCIVER


                                                     v.


                                          STATE OF MARYLAND



                                      Greene
                                      Adkins
                                      McDonald
                                      Watts
                                      Hotten
                                      Getty,

                                                            JJ.



                                              ORDER


                                      Filed: November 16, 2017
CORNELIUS JOHN MCIVER                                 *     In the

                       Petitioner                     *     Court of Appeals

v.                                                    *     of Maryland

STATE OF MARYLAND                                     *     No. 58

                  Respondent                          *     September Term, 2017

                                                      *    No. 129971C, Circuit Court
                                                           for Montgomery County

                                            ORDER


       WHEREAS, a supplemental petition for writ of certiorari having been filed by Petitioner

and granted by this Court with a writ of certiorari being issued on November 3, 2017; and

       WHEREAS, Respondent was issued a citation for a speed camera infraction, which carries

a civil penalty not exceeding $40, pursuant to Sec. 21-809(c) of the Transportation Article; and as

a result of proceedings held in the District Court of Maryland, sitting in Montgomery County, the

charges against Respondent ended in a default judgment. Thereafter, Respondent noted an appeal

to the Circuit Court for Montgomery County; and

       WHEREAS, the Circuit Court for Montgomery County did not assign the case to its civil

docket but instead assigned the case to its criminal docket and designated it criminal case no.

129917-C and set the matter for a pre-trial hearing; a hearing at which the Respondent failed to

appear. Thereafter, Respondent noted an appeal to the Court of Special Appeals; and

       WHEREAS, the Court of Special Appeals transferred to this Court on August 7, 2017 the

above captioned appeal pursuant to Sec. 12-302(a) of the Courts & Judicial Proceedings Article,

and Md. Rule 8-132; and

       WHEREAS, Sec. 4-401(13) of the Courts & Judicial Proceedings Article provides that the

District Court has exclusive civil jurisdiction in a proceeding for a civil infraction under Sec. 21-

809(c) of the Transportation Article; and
       WHEREAS, Sec. 21-809(c)(2) of the Transportation Article provides, in part, that a driver

of a motor vehicle is subject to a civil penalty if a motor vehicle is recorded by a speed-monitoring

system while being operated in violation of the law, it is this 16th day of November, 2017,



       ORDERED, by the Court of Appeals of Maryland, that this case be, and it is hereby,

remanded to the Circuit Court for Montgomery County for further civil proceedings with the

appropriate parties pursuant to Sec. 4-401 (13) of the Courts & Judicial Proceedings Article and

Sec. 21-809 of the Transportation Article; and it is further,



       ORDERED, that this case be unsealed and the record in this case be corrected by

designating it as a civil, rather than a criminal, proceeding nunc pro tunc.



                                                                      /s/ Clayton Greene, Jr.
                                                                       Senior Judge



*Chief Judge Barbera did not participate in the consideration of this matter.